EXAMINER’S COMMENT

Response to Remarks
Applicant’s remarks, see pages 6-10, filed 2022.02.28, with respect to the rejection of claims 7-15 have been fully considered and are persuasive.  The rejection of claims 7-15 has been withdrawn. 
The amended title is acceptable and the objection to the specification is withdrawn.

Allowable Subject Matter
Claims 7 and 9-16 are allowed. The following is an examiner’s statement of reasons for allowance: claims 7 and 9-16 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 

    PNG
    media_image1.png
    675
    1007
    media_image1.png
    Greyscale

The closest art of record is JP 2008-215250 which discloses a centrifugal compressor (fig. 1 shows compressor which is driven by a turbine = turbocharger; [0010]), comprising: an impeller (14); a plurality of diffuser vanes (30a, 30b) arranged in a circumferential direction on a radially outer side of the impeller (fig. 2); and a housing (12) which includes a scroll portion forming a scroll flow passage positioned on a radially outer side of the plurality of diffuser vanes (fig. 4), wherein the plurality of diffuser vanes include: at least one first diffuser vane positioned at least partially in an angular range between a tongue section of the scroll portion and a scroll end of the scroll portion in the circumferential direction (any of 30b appear to be within angular range defined by discharge 26); and a second diffuser vane positioned outside the angular range (any of vanes 30b), and wherein a vane outlet angle formed by a tangent line at a trailing edge to a pressure surface of each of the plurality of diffuser vanes satisfies β1 < β2, where β1 is the vane outlet angle of the first diffuser vane, and β2 is the vane outlet angle of the 
The prior art does not teach or fairly suggest the claims as amended. In particular the prior art does not teach or fairly suggest  wherein, on a linear vane-arrangement mapping of the plurality of diffuser vanes, a camber angle al of the first diffuser vane and a camber angle a2 of the second diffuser vane satisfy al > a2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313) 446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        3/12/2022